On Rehearing.
On application for rehearing the Assistant Attorney General points out an aspect of the evidence to which we did not refer in our original opinion.
About a week or ten days before the appellant sold the cow he had a conversation with the owner in which the former stated that the cow was about dry and that he (appellant) would bring the animal home in a few days.
In brief the Assistant Attorney General states:
“While the State admits that a bailorbailee relationship existed between Mr. Boyd and the appellant prior to the. time of this conversation, we submit that this relationship was changed to a principal-agent relationship when it was agreed at this store in Cottonwood that Mr. Spurlock would deliver the cow to Mr. Boyd within a few days after said conversation took place.”
There was no express stipulation that the appellant would return the cow when it was agreed that he might keep her until she was dry, but in the absence of this agreement the duty was imposed on the bailee to return the property to the owner at such time.
That is to say, the bailment terminated when the object for which it was made was accomplished and then it devolved on the appellant to return the cow. Benje v. Creagh’s Admr., 21 Ala. 151; Lay’s Exr. v. Lawson’s Admr., 23 Ala. 377.
The content of the indicated conversation did not have the effect of changing the relationship from a bailment to that of principal and agent.
The application for rehearing is oveiruled.